United States Bankruptcy Appellate Panel
                              FOR THE EIGHTH CIRCUIT




                                   No. 97-6053


Richard A. Koehler,                     *
                                        *
              Appellant,           *
                                          * Appeal from the United
     v.                                   *  States Bankruptcy Court
                                   *   for the Western District
                                          * of Missouri.
William E. Grant,                         *
                                          *
              Appellee.                   *



                           Submitted: September 30, 1997

                    Filed:     October 31, 1997


Before KRESSEL, SCHERMER and SCOTT, Bankruptcy Judges.


KRESSEL, Bankruptcy Judge.


     Richard A. Koehler appeals from the bankruptcy court’s1 order

finding him in contempt and imposing sanctions in the amount of

$15,082.01.    We affirm.




     1
      The Honorable Karen M. See, United States Bankruptcy Judge
for the Western District of Missouri.

                                         1
                                 BACKGROUND

     William E. Grant and Richard A. Koehler first met in connection

with Grant’s attempt to obtain refinancing on a commercial property

located in Butler, Missouri.    In February of 1992, Grant contacted the

First Bank of Butler to refinance a loan on his restaurant.    Richard

Koehler was employed by First Bank as a loan officer.2    Koehler assisted

Grant in the refinancing, and eventually helped him to secure a

favorable rate.

         When Grant became unable to operate the restaurant in June of

1992, Koehler assisted Grant in finding a purchaser and negotiating a

purchase contract.    When the contract fell through and Grant was

threatened with foreclosure, Koehler advised Grant to file bankruptcy.

With Koehler’s assistance, Grant filed his Chapter 11 petition on

December 24, 1992.

     At the meeting of creditors, the United States Trustee told

Koehler to file an application with the court to approve his employment.

Despite a follow-up request, Koehler never applied for court approval to

represent the debtor.    On March 16, 1993,




     2
      During the time that Grant was refinancing his loan, First
Bank of Butler was purchased by Bates County National Bank.
Subsequently, Koehler became an employee of Bates County National
Bank.

                                     2
the United States Trustee filed a motion for disqualification, alleging

that Koehler’s employment by Bates County National Bank rendered him an

interested party.3    On April 9, 1993, the bankruptcy court sustained the

objections and entered an order disqualifying Koehler.    The court

expressly determined that Koehler’s dual representation of the debtor

and Bates County National Bank, a major secured creditor, created an

actual conflict of interest.    Accordingly, the court ordered Grant to

obtain new counsel.    The court also required Koehler to file and serve

on the United States trustee and all creditors an accounting of any fees

collected in conjunction with the bankruptcy case.    Neither the debtor

nor Koehler appealed the order.

     Upon Koehler’s recommendation, Grant subsequently sought approval

to hire Charles C. Curry as his bankruptcy attorney and approval was

granted.   On August 25, 1993, the debtor’s amended plan was confirmed.

In the ensuing months, Grant continued to comply with the terms of his

plan and made his final payment in October of 1994.    On March 16, 1995,

Grant’s case was closed.




     3
      11 U.S.C. § 327(a) provides: “Except as otherwise provided
in this section, the trustee, with the court’s approval, may
employ one or more attorneys . . . that do not hold or represent
an interest adverse to the estate, and that are disinterested
persons. . . .” Pursuant to § 1107(a), debtors in possession and
their attorneys are subject to the same requirement.

                                     3
     After the entry of the disqualification order, Koehler continued

to represent Grant for approximately two years.    Koehler continued to

negotiate with Grant’s insurance carrier in connection with a fire claim

and he regularly consulted with Curry regarding Grant’s bankruptcy case.

In fact, Koehler frequently prepared documents and pleadings and then

sent them to Curry to sign and file.    Despite their long-standing

alliance, the parties never entered into a written fee agreement, nor

did Grant pay for Koehler’s services.

     In March of 1994, the parties allegedly reached a verbal fee

arrangement under which Grant agreed to compensate Koehler $6,400.00 for

work performed in connection with the bankruptcy case.    Pursuant to the

arrangement, Grant paid Koehler $3,600.00 on December 1, 1994.    When

Grant failed to pay the balance by March of 1995, Koehler submitted a

statement to Grant itemizing his services and demanding payment.      Grant

proferred two additional payments, which Koehler refused.    On April 26,

1995, Koehler initiated collection proceedings against Grant in the

Associate Division of the Bates County Circuit Court.

     On May 10, 1995, Grant filed a motion in the bankruptcy court

seeking sanctions for Koehler’s violation of the court’s

disqualification order.   The court held hearings on May 25 and




                                    4
June 22, 1995.   At the time of the first hearing, the court reopened

Grant’s bankruptcy case.4   The court subsequently entered an order

finding Koehler in contempt and imposing sanctions in the amount of

$15,802.01.   Koehler appeals.



                                 DISCUSSION

     In his appeal, Koehler raises three principle arguments.      First,

he suggests that the bankruptcy court lacked subject matter jurisdiction

to enter its contempt order since the debtor’s bankruptcy case was

closed prior to the contempt hearing.     Second, Koehler argues that the

court erred in issuing the contempt order since the disqualification

order on which it was based was ambiguous.      Finally, Koehler contends

that the decision of the bankruptcy court should be reversed because of

alleged gender bias by the judge.



                                 Jurisdiction

     Koehler argues that the bankruptcy court lacked subject matter

jurisdiction to enter the contempt order since the




     4
       11 U.S.C. § 350 (b) provides that “[a] case may be
reopened in the court in which such case was closed to administer
assets, to accord relief to the debtor, or for other cause.”

                                      5
debtor’s bankruptcy case was closed before the contempt hearing.5

Jurisdiction is primarily a creature of statute.   Bankruptcy courts

derive their jurisdiction from 28 U.S.C. § 1334.   This statute confers

jurisdiction on bankruptcy courts to hear proceedings “arising under

title 11, or arising in or related to cases under title 11.”   28 U.S.C.

§ 1334(b).6

     The court’s jurisdiction does not end once a plan is confirmed or

the case is closed.   In fact, it is well-established that courts retain

jurisdiction to enforce their own orders.   Ex




     5
      On a related note, Koehler argues that the bankruptcy court
lacked jurisdiction because the debtor did not affirmatively
allege a basis for jurisdiction in his motion. Jurisdiction
exists independent of the parties’ pleadings. Parties cannot,
through mutual agreement, confer jurisdiction which is otherwise
lacking, nor can a court be deprived of jurisdiction simply
because a litigant fails to plead it. Furthermore, a party’s
failure to plead jurisdiction does not relieve a court of its
obligation to determine its jurisdiction sua sponte. For his
part, Grant argues that the court possessed jurisdiction because
the plan contained a provision which authorized the court to
exercise jurisdiction. The debtor’s argument is similarly off-
track. A court cannot invest itself with jurisdiction beyond
that jurisdiction which is provided for under law. See Harstad
v. First Am. Bank, 39 F.3d 898, 902 n.7 (8th Cir. 1994) (holding
that plan provision “cannot and does not confer jurisdiction upon
the court, as only Congress may do that.”); Walnut Assocs. v.
Saidel, 164 B.R. 487, 495 (E.D. Pa. 1994) (holding that court
cannot retain jurisdiction simply “by inserting a provision in
the plan or order of confirmation. . . .”).
     6
       11 U.S.C. § 1334 actually confers jurisdiction on the
district courts. Jurisdiction is passed on to the bankruptcy
courts under 28 U.S.C. § 157.

                                    6
parte Robinson, 86 U.S. 505, 510 (1873) (“The power to punish for

contempt is inherent in all courts; its existence is essential to the

preservation of order in judicial proceedings, and to the enforcement of

the judgments, orders, and writs of the courts. . . .”); Brown v. Ramsay

(In re Ragar), 3 F.3d 1174, 1179 (8th Cir. 1993) (“If a bankruptcy court

can decide the qualification of attorneys to represent parties before it

. . . and if such decisions are necessary or appropriate in the

execution of the court’s duties under Title 11 . . . it is likewise

necessary or appropriate for the court to enforce its own orders.”);

Shillitani   v. United States, 384 U.S. 364, 370 (1966) (“There can be no

question that courts have inherent power to enforce compliance with

their lawful orders through civil contempt.”).



     The bankruptcy court’s contempt power issues specifically

from 11 U.S.C. § 105(a).7   Section 105(a) provides, in part:


     7
      Rule 9020 of the Federal Rules of Bankruptcy Procedure
implements the bankruptcy court’s contempt power. See Mayex II
v. Du-An Prod., Inc. (In re Mayex II Corp.), 178 B.R. 464, 469
(Bankr. W.D. Mo. 1995) (holding that court’s authority to enter
civil contempt orders is “expressly provided for” in Rule 9020).
Rule 9020 entitles a party to de novo review in the district
court:

     The order shall be effective 10 days after service of
     the order and shall have the same force and effect as
     an order of contempt entered by the district court
     unless, within the 10 day period, the entity named
     therein serves and files objections prepared in the
     manner provided in Rule 9033(b).

In this case, Koehler did not avail himself of de novo review by
the district court, but instead allowed the order to become
final. Therefore, the contempt order is subject to ordinary

                                    7
     The court may issue any order, process, or judgment that is
     necessary or appropriate to carry out the provisions of this
     title.


11 U.S.C. § 105(a); Brown v. Ramsay (In re Ragar), 3 F.3d at 1179;

Mountain Am. Credit Union v. Skinner (In re Skinner), 917 F.2d 444, 447

(10th Cir. 1990) (“[S]ection 105(a) empowers bankruptcy courts to enter

civil contempt orders.”); Burd v. Walters (In re Walters), 868 F.2d 665,

669 (4th Cir. 1989) (holding that 11 U.S.C. § 105 authorized court to

enter contempt order against attorney who failed to comply with court

order requiring him to remit attorney’s fees).   We therefore conclude

that the bankruptcy court had jurisdiction.



                                 Contempt

     Koehler also argues that the bankruptcy court erred because the

disqualification order which formed the basis for its contempt finding

was ambiguous.   A court cannot issue a contempt order unless a party has

violated a specific order of which he or




appellate review.

                                    8
she is aware.    See United States v. Di Mauro, 441 F.2d 428, 439 (8th

Cir. 1971) (“[I]n order to cite a person for contempt, it must be shown

that the alleged contemnor had knowledge of the order which he is said

to have violated and that order must be specific and definite.”); United

States v. Cutler, 58 F.3d 825, 834 (2d Cir. 1995) (“A defendant cannot

be held in contempt absent a ‘definite and specific’ order of which he

had notice.”).          In a proceeding for civil contempt, the movant

must establish both elements by clear and convincing evidence.8

Commodity Futures Trading Comm’n v. Wellington Precious Metals, Inc.,

950 F.2d 1525, 1529 (11th Cir. 1992).    Once the plaintiff has made this

prima facie showing, the burden shifts to the defendant to show that he

or she was unable to comply with the court’s order.   Id.   We review the

bankruptcy court’s issuance of the contempt order under an abuse of

discretion standard.   Wright v. Nichols, 80 F.3d 1248, 1250 (8th Cir.

1996).

     In this case, it is undisputed that Koehler was on notice of the

disqualification order since he was the party to whom the order was

directed and attended the hearing in his own defense.




     8
      Willfulness is not an element of a civil contempt claim.
Rolex Watch U.S.A., Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir.
1996). Therefore, Koehler’s intent in violating the
disqualification order is irrelevant.

                                     9
Additionally, the disqualification order was both direct and specific.

The order identified the conflict and prohibited Koehler from

representing the debtor.



                                   Bias

     Koehler also alleges a host of vague and ill-supported accusations

of gender bias as the basis for reversal.    We find no support in the

record or any basis for these contentions.



                                Defenses

     On appeal, Koehler offers several defenses for his failure to

comply with the disqualification order.    First, Koehler contends that

his continued efforts on Grant’s behalf, particularly his consultations

with Curry, were excusable, since he was already familiar with the

bankruptcy file and therefore best situated to provide assistance.

While Koehler’s desire to share his professional insight with his

replacement might in some situations be considered laudable, it was

impermissible in bankruptcy.   Once disqualified, Koehler was

categorically precluded from acting on Grant’s behalf.

     In addition, Koehler argues that he was encouraged, through the

continued solicitations of the debtor, to disregard the




                                    10
disqualification order.9   Koehler is again off the mark, since the

debtor’s imprecations and understanding are irrelevant.      As the party to

whom the disqualification order was directed, Koehler was obligated to

discontinue his representation of the debtor and simply should have

refused to provide assistance.



                                  Damages

     It is appropriate for a court to impose monetary sanctions in

connection with an order for contempt.      In this case, the bankruptcy

court imposed sanctions against Koehler in the amount of $15,082.01.       In

reaching this figure, the court took into account the attorney’s fees

incurred by Grant in bringing the contempt motion, fees advanced by

Grant to Koehler, and Grant’s physical injuries and travel expenses.10

We cannot say that the bankruptcy court abused its discretion in

arriving at an amount




     9
      At the contempt hearing, Grant testified that he assumed
the order only prevented Koehler from collecting fees until the
plan was consummated. We find it unremarkable that the debtor, a
non-lawyer, should fail to appreciate the parameters of the
disqualification order. At any rate, Koehler’s suggestion that
he was somehow obligated to entertain Grant’s understanding of
the order is unavailing.
     10
      The judgment breaks down as follows: $6,527.51 in
attorney’s fees, $5,000 for “stress, anxiety, and related
physical illness,” $2,602 for payments by Grant to Koehler, and
$952.50 for Grant’s travel expenses.

                                    11
based upon these considerations.   However, the parties agree that the

court inflated the judgment by counting a portion of Grant’s attorney’s

fees twice.11   Therefore, the original judgment must be reduced by $1,750

to reflect this error.



                                CONCLUSION

     For the foregoing reasons, we conclude that the bankruptcy court

did not abuse its discretion in issuing an order finding Koehler in

contempt and imposing sanctions.   Accordingly, we affirm.    However, this

case is remanded to the bankruptcy court     with directions to enter an

amended judgment against Koehler in the amount of $13,332.01.



     A true copy.


           Attest:


                 CLERK, U.S. BANKRUPTCY APPELLATE PANEL FOR THE
           EIGHTH CIRCUIT.




     11
      The court’s original contempt order imposed sanctions
against Koehler in the amount of $11,534.50, including $1,750 in
fees and expenses for Grant’s attorney, Erlene Krigel. At the
conclusion of the contempt hearing, the court asked Krigel to
submit an affidavit itemizing her fees and expenses for the
period following the May 25, 1993 hearing. However, Krigel
submitted an itemization of her total fees and expenditures in
the amount of $3,547.51. When the court entered its final order,
it relied on this figure, thereby duplicating Krigel’s attorney’s
fees by $1,750.

                                    12